Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/03/2020; This application is a CON of 15582217 04/28/2017 PAT 10943255.
Claims 1-2, 5-6, 9-11, and 14-15, are amended BY EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statement(s) submitted: 05/14/2021, 12/15/2021, 01/15/2021, has/have been considered and made of record in the application file.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to organizing marketing and advertising activities directed to incentives/rewards associated with said activities, the Examiner finds the totality of the claims, amount to more than this abstract idea, providing a specific technical solution to a problem(s) of providing relevant advertisement content based on a first user interaction, including recordings of such user interactions, with a user avatar to provide a merged content display, and updating content as a result of received user gestures, merged content based on timing information associated with a threshold (see Applicant specification, at least ¶¶36-37, 181-183, specifically: 
“receiving, using one or more processors, a first media content item comprising a first advertising element and a second media content item comprising a second advertising element;

	receiving a record of user input associated with the first interaction element and the second interaction element;
	causing a display area to be presented on a display device, the display area including boundaries for an interaction area to display the first interaction element and the second interaction element; 
	causing a presentation of the first interaction element by merging the first interaction element within the interaction area;
updating the presentation of the first interaction element by causing animation of the user avatar in response to receiving user input with respect to the first interaction element;
receiving a user gesture via the display device during presentation of the first advertising element;
in response to receiving the user gesture, ending the presentation of the first advertising element and causing the second advertising element to be displayed by the display device and second interaction elements to be displayed on a display device, a display order of the first interaction element and the second interaction element in the presentation being based on the record of user input and being based on a timing associated with the first interaction element and the second interaction element; and
causing a presentation of the second interaction element by the merging the second interaction element within the interaction area; and
updating the presentation of the second interaction element by causing animation of the user avatar or an additional user avatar in response to receiving additional user input with respect to the second interaction element”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Terpe (US 2014/0215542), in view of Finster (US 2014/0129343), and further in view of Davis (US 9,282,353), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Trevor E. Lind on 14 December 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) 1-2, 5-6, 9-11, and 14-15 has/have been AMENDED and 
by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
1. (Currently Amended) A method comprising:
	receiving, using one or more processors, a first media content item comprising a first advertising element and a second media content item comprising a second advertising element;
	associating a first interaction element with the first advertising element, the first interaction element including a user avatar, and a second interaction element with the second advertising element;
	receiving a record of user input associated with the first interaction element and the second interaction element[[s]];
	causing a display area to be presented on a display device, the display area including boundaries for an interaction area to display the first interaction element and the second interaction element; 
	causing a presentation of the first interaction element by merging the first interaction element within the interaction area;
updating the presentation of the first interaction element by causing animation of the user avatar in response to receiving user input with respect to the first interaction element;
receiving a user gesture via the display device during presentation of the first advertising element;
in response to receiving the user gesture, ending the presentation of the first advertising element and causing the second advertising element to be displayed by the display device interaction element and the second interaction element[[s]] and being based on a timing associated with the first interaction element and the second interaction element; and
causing a presentation of the second interaction element by the merging the second interaction element within the interaction area; and
updating the presentation of the second interaction element by causing animation of the user avatar or an additional user avatar in response to receiving additional user input with respect to the second interaction element
	


2.	(Currently Amended) The method of claim 1, wherein the first advertising element and the second advertising element are associated with a minimum display time


3.	(Original) The method of claim 1, wherein the first media content item comprises a photo, a video, an audio file, or a digital image.

4.	(Original) The method of claim 1, wherein the first advertising element comprises a video, image, digital photo, audio file, or URL link.

5.	(Original) The method of claim 1, wherein the user input comprises a user gesture received via the display device.

6.	(Currently Amended) The method of claim 1, wherein the user input includes a tap-to-skip input


7.	(Currently Amended) The method of claim 1, wherein the second interaction element includes the additional user avatar and the additional user avatar is associated with an additional user



8.	(Currently Amended) The method of claim 1, wherein the additional user input corresponds to interactions by the additional user with the additional interaction element



9.	(Currently Amended) A system comprising:
	a processor; and
	a memory storing instructions that, when executed by the processor, configure the system to performing operations comprising:
	receiving
	associating a first interaction element with the first advertising element, the first interaction element including a user avatar, and a second interaction element with the second advertising element;
	receiving a record of user input associated with the first interaction element and the second interaction element[[s]];
	causing a display area to be presented on a display device, the display area including boundaries for an interaction area to display the first interaction element and the second interaction element; 
	causing a presentation of the first interaction element by merging the first interaction element within the interaction area;
updating the presentation of the first interaction element by causing animation of the user avatar in response to receiving user input with respect to the first interaction element;
receiving a user gesture via the display device during presentation of the first advertising element;
in response to receiving the user gesture, ending the presentation of the first advertising element and causing the second advertising element to be displayed by the display device interaction element and the second interaction element[[s]]  and being based on a timing associated with the first interaction element and the second interaction element; and
causing a presentation of the second interaction element by the merging the second interaction element within the interaction area; and
updating the presentation of the second interaction element by causing animation of the user avatar or an additional user avatar in response to receiving additional user input with respect to the second interaction element
	


10.	(Currently Amended) The system of claim 9, wherein the first advertising element and the second advertising element are associated with a minimum display time



11.	(Original) The system of claim 9, wherein the first media content item comprises a photo, a video, an audio file, or a digital image.

12.	(Original) The system of claim 9, wherein the first advertising element comprises a video, image, digital photo, audio file, or URL link.

13.	(Original) The system of claim 9, wherein the user input comprises a user gesture received via the display device.

14.	(Currently Amended) The system of claim 9, wherein the user input includes a tap-to-skip inpu


15.	(Currently Amended) The system of claim 9, wherein the second interaction element includes the additional user avatar and the additional user avatar is associated with an additional user of a client application



16.	(Currently Amended) The system of claim 9, wherein the additional user input corresponds to interactions by the additional user with the additional interaction element



17.	(Currently Amended) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising:
	receiving
	associating a first interaction element with the first advertising element, the first interaction element including a user avatar, and a second interaction element with the second advertising element;
	receiving a record of user input associated with the first interaction element and the second interaction element[[s]];
	causing a display area to be presented on a display device, the display area including boundaries for an interaction area to display the first interaction element and the second interaction element; 
	causing a presentation of the first interaction element by merging the first interaction element within the interaction area;
updating the presentation of the first interaction element by causing animation of the user avatar in response to receiving user input with respect to the first interaction element;
receiving a user gesture via the display device during presentation of the first advertising element;
in response to receiving the user gesture, ending the presentation of the first advertising element and causing the second advertising element to be displayed by the display device interaction element and the second interaction element[[s]]  and being based on a timing associated with the first interaction element and the second interaction element; and
causing a presentation of the second interaction element by the merging the second interaction element within the interaction area; and
updating the presentation of the second interaction element by causing animation of the user avatar or an additional user avatar in response to receiving additional user input with respect to the second interaction element
	


18.	(Currently Amended) The computer-readable storage medium of claim 17, wherein the first advertising element and the second advertising element are associated with a minimum display time


19.	(Original) The computer-readable storage medium of claim 17, wherein the first media content item comprises a photo, a video, an audio file, or a digital image.

20.	(Original) The computer-readable storage medium of claim 17, wherein the first advertising element comprises a video, image, digital photo, audio file, or URL link.



Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Terpe (US 2014/0215542), in view of Finster (US 2014/0129343), and further in view of Davis (US 9,282,353) disclose the use of crowdsourcing mechanism associated with geographic time-limited tasks, they do not teach: 
“receiving, using one or more processors, a first media content item comprising a first advertising element and a second media content item comprising a second advertising element;
	associating a first interaction element with the first advertising element, the first interaction element including a user avatar, and a second interaction element with the second advertising element;
	receiving a record of user input associated with the first interaction element and the second interaction element;
	causing a display area to be presented on a display device, the display area including boundaries for an interaction area to display the first interaction element and the second interaction element; 
	causing a presentation of the first interaction element by merging the first interaction element within the interaction area;
updating the presentation of the first interaction element by causing animation of the user avatar in response to receiving user input with respect to the first interaction element;
receiving a user gesture via the display device during presentation of the first advertising element;
in response to receiving the user gesture, ending the presentation of the first advertising element and causing the second advertising element to be displayed by the display device and second interaction elements to be displayed on a display device, a display order of the first interaction element and the second interaction element in the presentation being based on the record of user input and being based on a timing associated with the first interaction element and the second interaction element; and
causing a presentation of the second interaction element by the merging the second interaction element within the interaction area; and
updating the presentation of the second interaction element by causing animation of the user avatar or an additional user avatar in response to receiving additional user input with respect to the second interaction element”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claim(s) 1, 9, 17, and dependent claim(s) 2-8, 10-16, and 18-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682